Opinion issued February 5, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01181-CR
____________

JOSHUA JOSEPH BROWN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 936698



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant
Joshua Brown and signed a final judgment in this case on May 21, 2003.  Brown did
not file a motion for new trial, and therefore the deadline for filing a notice of appeal
was June 20, 2003, 30 days after sentencing.  See Tex. R. App. P. 26.2(a)(1).
               Brown filed a notice of appeal on October 8, 2003, more than three months
after the deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
               We dismiss the appeal for lack of jurisdiction.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).